Citation Nr: 0005397	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-08 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether there is clear and unmistakable error in rating 
decisions dated in January 1993, August 1993, November 1993, 
October 1995, August 1996, November 1996, April 1997 and 
December 1997 which denied service connection for residuals 
of a fall or jump from a roof secondary to service-connected 
paranoid schizophrenia.

2.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for residuals of a 
fall or jump from a roof secondary to service-connected 
paranoid schizophrenia.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1980 to November 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from two rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  The first is an April 1997 decision 
finding no new and material evidence to reopen a claim of 
entitlement to service connection for residuals of a fall or 
jump from a roof secondary to service-connected paranoid 
schizophrenia, specifically cauda equina injury and 
neurogenic bladder (including brain damage with speech 
impairment secondary to severe urinary tract infection due to 
neurogenic bladder).  The second is a December 1998 decision 
finding no clear and unmistakable error in RO decisions from 
January 1993, August 1993, November 1993, October 1995, 
August 1996, November 1996, April 1997 and December 1997 
denying service connection for residuals of a fall or jump 
from a roof secondary to service-connected paranoid 
schizophrenia.  For reasons discussed below, the Board finds 
that its decision on the clear and unmistakable error issue 
renders moot the new and material evidence issue.

The Board notes that in a September 1998 statement the 
veteran's representative raises on his behalf a claim of 
entitlement to service connection for cerebellar ataxia 
secondary to service-connected paranoid schizophrenia.  This 
matter is referred to the RO for appropriate action.




FINDINGS OF FACT

1.  The August 1993, November 1993, October 1995, August 1996 
RO rating decisions denying service connection for residuals 
of a fall or jump from a roof secondary to service-connected 
paranoid schizophrenia contain no error of fact or law.

2.  The November 1996 RO decision finding no new and material 
evidence to reopen the veteran's service connection claim 
erroneously applied the law as it then existed and, but for 
the error, the decision unquestionably would have been 
manifestly different.

3.  Evidence associated with the claims file and reviewed by 
the RO's November 1996 decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it should have been considered to decide 
fairly the merits of the claim.

4.  There is competent and uncontradicted medical evidence 
linking the veteran's cauda equina injury and neurogenic 
bladder (including brain damage with speech impairment 
secondary to severe urinary tract infection due to neurogenic 
bladder), secondary to a fall or jump from a roof, with the 
veteran's service-connected paranoid schizophrenia.



CONCLUSIONS OF LAW

1.  The August 1993, November 1993, October 1995, August 1996 
RO rating decisions denying service connection for residuals 
of a fall or jump from a roof secondary to service-connected 
paranoid schizophrenia finding were not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (1999).

2.  The November 1996 RO rating decision finding no new and 
material evidence to reopen the secondary service connection 
claim was clearly and unmistakably erroneous.  38 C.F.R. § 
3.105(a) (1999).

3.  The veteran's cauda equina injury and neurogenic bladder 
(including brain damage with speech impairment secondary to 
severe urinary tract infection due to neurogenic bladder), 
secondary to falling or jumping off a roof, were caused by 
and were secondary to the veteran's service-connected 
paranoid schizophrenia.  38 U.S.C.A. § 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran, through his representative, asserts entitlement 
to service connection for disorders characterized as caused 
by and proximate to his service-connected paranoid 
schizophrenia.  Specifically, the veteran contends that his 
psychiatric disorder caused him to leap or fall from a 
building during a 1982 psychotic episode thereby sustaining 
injuries, including cauda equina, which precipitated a chain 
reaction of additional disorders including bladder and bowel 
dysfunction and infection which in turn caused still other 
disorders.  The veteran's claim is for secondary service 
connection, only, and does not include a claim under a direct 
analysis.

The veteran has been diagnosed with schizophrenia since an 
in-service psychotic episode during Army basic training.  He 
was service connected for the disorder in April 1981 and 
assigned a 100 percent disability rating in December 1991.  
In January 1993 the RO denied the original claim of 
entitlement to service connection for cauda equina injury, 
bilateral hydronephrosis and neurogenic bladder all as 
secondary to the service-connected psychiatric condition.  
Thereafter, in final, unappealed rating decisions from August 
1993, November 1993, October 1995, August 1996, November 1996 
and April 1997, the RO declined to find any part of a body of 
additional evidence provided by the veteran and his 
representative to be new and material and thus sufficient to 
reopen the previously denied claim.

Review of each of the final decisions discloses that the RO 
did not question either the veteran's 100 percent rated 
service-connected psychiatric disorder or the existence of 
additional current disorders for which the veteran seeks 
secondary service connection.  Neither does the RO appear to 
question that the veteran's 1982 jump or fall was a 
manifestation of his service-connected psychiatric disorder.  
All of the RO's repeated denials are based solely upon the 
conclusion that additional evidence submitted after the 
initial January 1993 denial of secondary service connection 
failed to show the required causal nexus between the service-
connected disorder and the additional disorders.

Review of evidence submitted before the RO's August 1993, 
November 1993, October 1995, August 1996 decisions discloses 
much private and VA medical documentation of the veteran's 
physical and psychiatric disorders, but no medical evidence 
providing the missing causal nexus.  Accordingly, the Board 
finds no basis in the record for concluding that these 
decisions are factually or legally erroneous.  

However, in an October 1996 letter, a VA physician who had 
been treating the veteran at the VAMC Spinal Cord Injury 
Service stated that the veteran

. . . has paraplegia and neurogenic 
bladder & bowel secondary to cauda equina 
injury, which occurred in 1982 when he 
jumped out of a window during a psychotic 
episode.  He also has cerebellar ataxia 
secondary to hyperpyrexia probably due to 
urinary tract infection, which is common 
with neurogenic bladder.  He now voids 
spontaneously.

Following receipt of this letter, unappealed RO rating 
decisions in November 1996 and April 1997 continued to find 
no new and material evidence.

The VA must reopen and readjudicate a final decision upon 
finding evidence or of clear and unmistakable error of fact 
or law.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
3.105(a) (1999).  Clear and unmistakable error is rare and 
constitutes only that error which, when brought to light, 
compels a reasonable mind to conclude without question that 
but for the error a decision would have been manifestly 
different.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
Review of a decision for clear and unmistakable error is 
limited to the factual record and the law as it existed at 
the time of the challenged adjudication.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  
Therefore, establishing clear and unmistakable error requires 
a showing either that the correct facts, as they were known 
at the time, were not before the RO, or that the RO 
incorrectly applied the law as it then existed.  See Daniels 
v. Gober, 10 Vet. App. 474, 478 (1997).  Claimed RO failure 
to evaluate and interpret evidence correctly cannot 
constitute clear and unmistakable error.  See Damrel v. 
Brown, 6 Vet. App. at 245-246.

Although the interpretation of the regulation defining new 
and material evidence has changed since the RO's November 
1996 decision, see, e.g. Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the regulation itself remains unchanged.  See 38 
C.F.R. § 3.156(a) (1996 & 1999).  Under this regulation new 
and material evidence is evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  Id.

In consideration of the foregoing, the Board finds that the 
RO's November 1996 final decision failing to find the October 
1996 letter from the VA physician to be new and material and 
to reopen the claim inarguably constitutes clear and 
unmistakable error.  Prior to submission of this letter the 
claims file included no medical opinion tracing the etiology 
of the veteran's current disorders to his service-connected 
psychiatric disability.  The letter unquestionably is new and 
material because it is neither cumulative nor redundant of 
previously submitted materials and because it provides a 
necessary element of the veteran's claim -- heretofore 
missing evidence of a causal nexus between the service-
connected psychiatric disorder and the additional disorders 
for which the veteran seeks secondary service connection.  
See id.  Therefore, the RO's November 1996 decision finding 
the nexus opinion not to constitute new and material evidence 
unquestionably applied the law to the facts incorrectly.  
This decision is clearly and unmistakably erroneous because, 
but for its incorrect application of law to facts, the RO 
necessarily would have reopened the veteran's claim.  
Moreover, with the submission of what the Board here 
determines to be new and material evidence, the veteran's 
claim is now reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The Board further finds that the new and material evidence in 
this case is sufficient to render the claim plausible and 
capable of substantiation.  Therefore, the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498, 505-06 (1995), aff'd, 78 F.3d 604 
(Fed Cir. 1996) (per curiam).  For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service disease or injury and the current disability.  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  All of these required elements are satisfied in the 
veteran's claim for service connection.

Upon reopening the veteran's claim and finding it to be well 
grounded, the next step in the Board's analysis is to 
evaluate the claim for service connection on the merits.  
38 U.S.C.A. § 5107; Winters v. West, 12 Vet. App. 203, 206-07 
(1999) (en banc).  The Board finds that the VA has fulfilled 
the duty to assist the veteran develop this claim and that 
the evidence of record is sufficient to support an equitable 
decision in this appeal.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated by 
active duty service.  See 38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  In addition, disability which is 
proximately due to or the result of a service-connected 
disease or injury also shall be service connected.  See 8 
C.F.R. § 3.310(a) (1999).  When service connection is 
established for a secondary disorder, the secondary disorder 
is considered part of the original disorder.  Id.  Secondary 
service connection is also appropriate for the degree of 
aggravation of a nonservice-connected disorder which is 
proximally due to or the result of a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Board notes that the record includes no 
medical opinion conflicting with or rebutting the VA 
physician's unambiguous nexus opinion, nor is there other 
medical evidence or opinion suggesting that the opinion is in 
any way deficient, incompetent or unreliable.  Therefore, the 
RO's November 1996 rejection of the opinion suggests that the 
RO may have impermissibly substituted its own unsubstantiated 
judgment for that of the independent VA medical professional.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, the Board further finds that uncontroverted 
medical evidence militates convincingly in favor of a 
determination that the veteran's cauda equina injury and 
neurogenic bladder (including brain damage with speech 
impairment secondary to severe urinary tract infection due to 
neurogenic bladder), secondary to falling or jumping off a 
roof, were caused by and were secondary to the veteran's 
service-connected paranoid schizophrenia.  See 38 U.S.C.A. 
§§ 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310(a).  
Accordingly, the Board concludes that service connection for 
residuals of a fall or jump from a roof secondary to service 
connected paranoid schizophrenia is warranted.

Given that the Board's resolution of the clear and 
unmistakable error issue results in the total grant of all 
benefits which are the subject of this appeal, the Board 
declines to address the now moot issue of new and material 
evidence arising from the RO's December 1997 rating decision.


ORDER

The November 1996 rating decision was clearly and 
unmistakably erroneous in finding that no new and material 
evidence to reopen a claim of service connection for 
residuals of a fall or jump from a roof secondary to service 
connected paranoid schizophrenia.

Service connection is granted for residuals of a fall or jump 
from a roof secondary to service connected paranoid 
schizophrenia.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

